DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/07/22. The applicant has overcome the objection, and most of the 35 USC 112 rejections.  However, applicant’s amendment has not yet satisfactorily overcome the prior art rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art/grounds of rejection as formulated hereinbelow and for the reasons of record: 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-11) in the reply filed on 07/27/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/21 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the first electrodes" in line 7 after the recitation of “a plurality of second electrodes” in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the same limitation is also recited in line 4. Thus, it is immediately unclear whether applicant intends to refer to “the plurality of second electrodes” per se, or to “the plurality of first electrodes”. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Dhar et al 2016/0072121. 
As to claims 1-3 and 8:
Dhar et al disclose that it is known in the art to make a battery comprising a plurality of layer electrodes each including a first charged sector and a second charged sector, wherein the plurality of layer electrodes are assembled within respect to each other such that first charged i.e., arranged around the perimeter of the battery) (Abstract; 0049-0050; 0053; 0130; 0140; 0142-0144). Each electrode plate may include a current collector having a first portion and second portion having respective first and second opposite surfaces including respective positively (electrochemically active) charged active material and negatively (electrochemically active) charged active material (0049-0050). 
(Emphasis added[Symbol font/0xAE]) Dhar et al disclose the anode/cathode electrode collecting tabs and connecting posts; and electrode connectors (0123-0124; 0128; 0130). Dhar et al disclose each electrode plate may include a plurality of electrode connectors connecting the first portion to the second portion; a plurality of electrode assemblies stacked in series; the electrode assembly connected to tabs; at least two electrode assemblies stacked in parallel; at least two of the electrode plates electrochemically connected at certain angle relative to one another (0050). Figures 7-9 show a plurality of electrode assemblies electrically connected (0120-0125; 0128; 0130; 0140). Figure 14 shows the electrochemical cell connected to a power bus and the anode/cathode electrode collecting tabs and connecting posts; and electrode connectors (0135; 0118). Figure 16 depicts the electrochemical cell module, power bus and battery package and the anode/cathode electrode collecting tabs and connecting posts; and electrode connectors (0136). In this case, Figures 7-9, 14 and 16 encompass the plurality of battery layers, the anode/cathode electrodes arranged such that they are alternating around the battery perimeter, and the same number of anode/cathode electrodes placed in the battery; and the anode/cathode electrodes interconnected with different battery electrode assemblies (i.e., each electrode assembly taken to represent a separate-different battery) and the different number of first/second electrode tabs. Note that the first electrode being a positive electrode and the second electrode being a negative electrode is just semantic labelling which does not set forth any specific structural arrangement. 

    PNG
    media_image1.png
    462
    636
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    450
    509
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    444
    586
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    457
    529
    media_image4.png
    Greyscale

As to claim 7:
Dhar et al disclose each electrode plate may include a current collector having a first portion and second portion having respective first and second opposite surfaces including respective positively (electrochemically active) charged active material and negatively (electrochemically active) charged active material (0049-0050); and the presence of a binders (0037). In this case, it is noted that respective positively (electrochemically active) charged active material and negatively (electrochemically active) charged active material are conductive material themselves. 
As to claims 9-10:
	Dhar et al disclose each electrode plate may include a plurality of electrode connectors connecting the first portion to the second portion; a plurality of electrode assemblies stacked in series; the electrode assembly connected to tabs; at least two electrode assemblies stacked in parallel; at least two of the electrode plates electrochemically connected at certain angle relative to one another (0050). Thus, the teachings of Dhar et al at once envisage the adhesive property (i.e., connected/mated/joined structure) of the electrode elements. Note also that the “conductivity” or conductive nature or conducting property of the electrodes, or connectors or tabs is/are inherently present as they all are conductive elements. 
As to claim 11:
Dhar et al disclose flexible electrode (plates/grids) wire, or electrode substrate wires (0023; 0026; 0039-0041; 0043; 0099) and flexible wire (tab) connectors (0146-0147; 0149-0151; 0154-0157; 0159; 0165-0167).
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dhar et al 2016/0072121 as applied to claim 1 above, and further in view of Liu 2017/0353042.
Dhar et al is applied, argued and incorporated herein for the reasons manifested supra. However, the preceding reference does not expressly disclose the specific control unit. 
As to claim 4:
	In this respect, Liu discloses that it is known in the art to make a battery comprising a plurality of battery electrode assemblies in a battery body portion 205 including a control unit placed therein (i.e., internal to the battery) (Abstract; 0016-0018; 0020-0023; 0031; 0036; 0042, 0045-0051; Figures 7-9, 2, 4-5) configured to or capable of controlling charging-discharging operations of the battery and/or charging parameters thereof (0016-0021; Abstract; 0011-0012) including a processor (0025). Figure 10 shows the battery pack including the control unit 1002 (0101). 
	In view of the above, it would have been within the purview of a skilled artisan to use the controller/processor of Liu in the battery of Dhar et al as Liu teaches that the specifically disclosed controller/processor assists in the process of collecting various data of the battery, communicating with other smart batteries in a battery pack and realizing electric quantity transfer among smart batteries, in performing electric energy allocation within the battery; and in controlling processes of charging and discharging so as to maintain a safer, uniform and active balanced charging and discharging operation. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: as to claims 5-6, refer to the office action dated 10/07/21 for details. 
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the secondary battery recited in the claims does not require a current collector. In addition, the claimed unit electrode is connected freely either through an area or thickness direction of the electrode. In particular, all surfaces of the electrode would have conductivity, and accordingly, it is possible that an electrode tab would be attached to the entire electrode surface”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, applicant’s argument are not commensurate in scope with the presently claimed subject matter. That is to say, the invention recited in independent claim 1 is not reflective – at all – of applicant’s argument and/or does not contain all of the limitations currently argued by the applicant. If applicant desires to have all those limitations considered for patentability, independent claim 1 must be amended to include or recite the same. In particular, with respect to the current collector per se, it is noted that the language of independent claim 1 fails to positively exclude “the current collector”. Further, it is strenuously but respectfully contended that the transitional phrase “consists essentially” in the limitation “each of the first electrodes consists essentially of a first electrode mixture having a solid shape” does not assist in positively excluding the current collector from the electrode structure per se. Yet further, notice that the transitional phrase “consists essentially” excludes only those elements/components materially affecting the nature of the “electrode active material” as the present claims appear to refer to “the electrochemically active materials or components” [per se] of the electrode. Thus, in this respect, the language of independent claim 1 is problematic and does not preclude the use of a current collector/foil as a conductive component per se. 
Moreover, it is pointed out that in the telephone interview of November 01, 2021, the claimed invention was discussed in view of the art of record, and it was suggested to further .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727